 1
 2
 3                                                  JS-6
 4
 5
 6
 7                  IN THE UNITED STATES DISTRICT COURT
 8                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10                                               NO. 2:15-cv-05145-DDP-E
11   EDWARD MAKARON, individually
     and on behalf of all others similarly
12   situated,                                              JUDGMENT
                              Plaintiff,
13          vs.

14   ENAGIC USA, INC.,

15                           Defendant.
16
17
           Pursuant to the Court’s Order Granting Final Approval of Class Action
18
19   Settlement and Dismissing Class Plaintiff’s Claims (the “Final Approval Order”),

20   filed contemporaneously with the filing of this Judgment, IT IS ADJUDGED that:
21
22         1.    Payments shall be made to Class Members who submitted valid

23   claims, in accordance with the terms of the Settlement Agreement.
24
           2.    A service award of seven thousand five hundred ($7,500) shall be paid
25
26   to Plaintiff, in accordance with the terms of the Settlement Agreement.

27
28
                                             1
 1            3.    Class Counsel attorneys’ fees in the amount of one million three
 2
     hundred thousand dollars ($1,300,000), and costs in the amount of sixty thousand
 3
 4   dollars ($60,000), shall be paid in accordance with the terms of the Settlement
 5   Agreement.
 6
              4.    The Settlement Administrator, Postlethwaite & Netterville (P&N),
 7
 8   shall be paid for its fees and expenses in connection with the administration of the
 9   Settlement Agreement, in accordance with the terms of the Settlement Agreement.
10
              5.    Except as to any Class Members who have validly and timely
11
12   requested exclusion, this action is dismissed with prejudice, with all parties to
13   bear their own fees and costs except as set forth herein and in the prior orders of the
14
     court.
15
16
17
              Dated this 16th day of January, 2020.
18
19
20
21                                           _______________________________
22                                           Hon. Dean D. Pregerson
23                                           United States District Judge
24
25
26
27
28
                                             2
